
	
		I
		112th CONGRESS
		2d Session
		H. R. 5957
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2012
			Mr. Schweikert
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To prohibit the Secretary of Homeland Security from
		  granting deferred action or otherwise suspending the effectiveness or
		  enforcement of the immigration laws.
	
	
		1.Prohibition on granting
			 deferred actionBeginning on
			 the date of the enactment of this Act, the Secretary of Homeland Security may
			 not grant deferred action or otherwise suspend the effectiveness or enforcement
			 of the immigration laws (as defined in section 101(a)(17) of the Immigration
			 and Nationality Act (8 U.S.C. 1101(a)(17))).
		
